Madsen, C.J.
¶17 (concurring) — Tyrone Ford’s relief depends on whether he can “establish a reasonably substantial possibility that the verdict was improperly influenced by the trial court’s intervention.” State v. Watkins, 99 Wn.2d 166, 178, 660 P.2d 1117 (1983). I agree with the dissent that we cannot resolve this case on the ground that the jury was finished deliberating. However, given that the jury returned less than five minutes after the judge sent the jurors back to complete deliberations, the jury reached a unanimous verdict, and the jurors were polled individually, I agree with the lead opinion that Mr. Ford has not met his burden to establish improper judicial influence on the jury in reaching its verdict.
Fairhurst, J., concurs with Madsen, C.J.